Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                      Aug 11 2014, 10:37 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MARK LEEMAN                                         GREGORY F. ZOELLER
Logansport, Indiana                                 Attorney General of Indiana

                                                    MICHAEL GENE WORDEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ROBERT D. BOWEN,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 08A02-1312-CR-1078
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE CARROLL CIRCUIT COURT
                           The Honorable Benjamin Diener, Judge
                               Cause No. 08C01-1007-FB-8


                                         August 11, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                              STATEMENT OF THE CASE

       Robert Bowen (“Bowen”) appeals the trial court’s order, on remand from the

Indiana Supreme Court, resentencing him without a hearing. After this Court upheld his

convictions and sentences, the Supreme Court granted transfer and remanded to the trial

court with instructions to enter a new sentencing order stating the reason for Bowen’s

consecutive sentences. On Bowen’s request for rehearing, the Supreme Court expanded

its order, again giving the trial court the discretion to correct the sentencing order with or

without a hearing. On appeal, Bowen argues that the trial court abused its discretion by

choosing to resentence him without a hearing. Finding that the trial court complied with

the Supreme Court’s order on remand, we conclude that the trial court did not abuse its

discretion in resentencing Bowen without a hearing.

       We affirm.

                                           ISSUE

       Whether the trial court abused its discretion in resentencing Bowen without
       a hearing.

                                          FACTS

       A portion of the relevant procedural facts are stated in our Indiana Supreme

Court’s per curiam opinion in Bowen v. State, 988 N.E.2d 1134 (Ind. 2013):

       After a jury trial, Robert Bowen was convicted of several offenses (and
       sentenced to advisory terms) as follows: unlawful possession of a firearm
       by a serious violent felon (10 years), dealing in a controlled substance (4
       years), possession of a controlled substance (1.5 years)[,] and possession of
       marijuana (1 year). The trial court ordered the sentences to be served
       concurrently, except the 4-year sentence was ordered to be served
       consecutively, for a total executed term of 14 years.


                                              2
       The trial court did not state its reasons for imposing this sentence, either in
       writing or from the bench, and did not identify any reason for consecutive
       sentences. Noting that the presentence investigation report disclosed an
       extensive criminal history and that the trial court had considered the report,
       the Court of Appeals inferred that Bowen’s criminal history was the reason
       the trial court imposed consecutive sentences.

The Supreme Court remanded the case to the trial court with instructions to amend

Bowen’s sentencing order by stating its reasons for consecutive sentences and to do so

without a hearing. The Supreme Court affirmed Bowen’s convictions and sentences in

all other respects.

       Bowen petitioned the Supreme Court for rehearing, arguing that the judge who

originally sentenced him was no longer on the bench, and the current judge could not

clarify the original sentencing order. The Supreme Court granted rehearing for the

limited purpose of expanding its instructions on remand. Relying on Taylor v. State, 840

N.E.2d 324, 342 (Ind. 2006), the Supreme Court amended its remand order as follows:

       On remand for a new sentencing order that responds to concerns raised by
       the Supreme Court, the trial court may discharge this responsibility by (1)
       issuing a new sentencing order without taking any further action, (2)
       ordering additional briefing on the sentencing issue and then issuing a new
       order without holding a new sentencing hearing, or (3) ordering a new
       sentencing hearing at which additional factual submissions are either
       allowed or disallowed and then issuing a new order based on the
       presentation.

Bowen v. State, 1 N.E.3d 131 (Ind. 2013).

       On November 25, 2013, Bowen filed a motion with the trial court requesting a

modification of his sentence. In his motion, Bowen stated that of the three options listed

in the Supreme Court’s remand order, holding a hearing and allowing additional factual

submissions was the most appropriate choice. On December 2, 2013, the trial court,

                                             3
without a hearing, entered an order stating that consecutive sentences on Bowen’s firearm

and drug convictions were appropriate because of his criminal history and his recent

violation of probation, parole, community corrections placement, or pretrial release.

Bowen now appeals.

                                         DECISION

         Bowen argues that the trial court abused its discretion by not explaining its reason

for resentencing without a hearing. Further, Bowen argues that the trial court erroneously

failed to make a finding on the record that the judge who entered the original sentence

was unavailable.

         Absent a grant of authority by statute or rule, a trial court has no jurisdiction to

change a sentence once it has been imposed. Lane v. State, 727 N.E.2d 454, 456 (Ind. Ct.

App. 2000). When an appellate court has remanded a case to the trial court concerning a

defendant’s sentence, it is compelled to follow the remand order. Id. As a result, the

only issue before us is whether the trial court complied with our Supreme Court’s remand

order.

         Here, the Supreme Court ordered the trial court to amend the sentencing order and

state its reasons for imposing consecutive sentences. It did so and was not required to

select the method Bowen thought was best. Because the trial court complied with the

Supreme Court’s order on remand, we find no abuse of discretion.

         Affirmed.

FRIEDLANDER, J., and MATHIAS, J., concur.



                                              4